NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

In the Interest of B.C., J.C., K.C., and )
L.M-C., children                         )
___________________________________)
                                         )
ADOPTION ENTITY, LEENETTA                )
BLANTON CARDEN, P.A.,                    )
                                         )
               Appellant,                )
v.                                       )       Case No. 2D18-2204
                                         )
M.C., DEPARTMENT OF CHILDREN AND )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
                                         )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Leenetta Blanton Carden of Leenetta
Blanton Carden, P.A., Tampa, and
Elizabeth S. Wheeler of Berg & Wheeler,
P.A., Brandon, for Appellant.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellee M.C.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


VILLANTI, BADALAMENTI, and ATKINSON, JJ., Concur.




                                   -2-